significant index no department of the treasury internal_revenue_service washington d c dec commissioner tax exempt ano government entities division to ad inre request_for_ruling on behalf of company m company s company f plan dear - this letter is in response to your letter dated date in which you requested rulings on behalf of company m related to amounts realized as a result of the conversion of company s from a mutual_insurance_company to a stock insurance_company company f your request was amended in a telephone call with and in a letter dated date in your request as amended you requested rulings that the amounts realized as a result of the conversion of company s from a mutual_insurance_company to a stock insurance_company company f are assets of plan and may be distributed to participants of plan and that company m will not be subject_to an excise_tax under sec_4980 of the internal_revenue_code code on such amounts of our office on october and facts is an s_corporation whose primary business is company m is the sponsor of plan a according to the facts as stated company m and defined_benefit_plan with a calendar_year plan_year company m plan plan for its employees company m resolved on benefits under plan and the resulting amendment to plan was adopted on effective resolution on benefits for active plan participants in a manner recognizing length of service and consistent with the requirements of the code company m filed form_5310 with the internal_revenue_service service and received a determination_letter dated date stating that the termination also maintains a profit sharing to increase certain which stated that any excess_assets were to be used to increase plan was terminated effective by a board a did not adversely affect the qualified status of plan after distribution and receipt of all required benefit election forms the assets of plan were distributed during and at which time no surplus assets remained all participants received percent of their accrued_benefit on termination percent of the present_value of their accrued_benefit in the case of a single sum the form_5500 for beginning and a final 5500-c r for the plan_year were filed on at the time of termination of plan all assets of plan were invested in two group annuity_contracts issued by company s a mutual_insurance_company following the termination of plan company s became a stock insurance_company doing business as company f dated an approximate market_value of dollar_figure an account was established on by company m for the sole purpose of holding the stock or proceeds therefrom in a letter dated date company m requested-d ruling from the service with respect to the treatment of the stock or proceeds therefrom resulting from the demutualization of company s shares of stock in company f with had been issued to company m on behalf of plan company m was notified that ina letter section of plan as restated effective date provides that upon termination or partial_termination of the plan the rights of each affected participant to benefits accrued to the date of termination or partial_termination shall be fully vested to the extent funded under this section after the allocation of the plan’s assets pursuant to the plan’s termination if surplus assets remain after all liabilities of the plan have been satisfied in full such surplus shall revert to the employer section of plan provides that if after allocation of the plan assets pursuant to the amendment required by that section surplus assets remain after all liabilities of the plan have been satisfied in full such surplus shall revert to the employer except that if this provision permitting the reversion to the employer of surplus assets if any has been added to the plan by way of amendment or restatement where no equivalent plan provision existed immediately prior to such amendment or restatement then this provision shall not be treated as effective before the end of the fifth calendar_year following the date of adoption of such amendment or restatement section of the plan as adopted date and prior to the restatement the prior plan provides that upon termination or partial_termination of the plan the employer shall amend the plan so as to provide for the allocation of plan assets as required_by_law in such event the rights of each affected participant to benefits accrued to the date of termination or partial_termination shall be fully vested and nonforfeitable to the extent funded if after allocation of the plan assets pursuant to the amendment required by this section all liabilities of the plan have been satisfied in full and there remain surplus plan assets not necessary to satisfy the liabilities of the plan such surplus shall revert to the employer company m has stated its belief that the stock issued by company f on behalf of plan or proceeds therefrom constitutes investment_income to plan the existence of which was unknown and unknowable at the time of termination of plan company m has stated its belief that absent any_action on its part under the terms of plan the stock or proceeds therefrom would revert to company m as surplus assets however company m has stated that it does not pe wish to receive any reversion of this surplus company m has stated that it would like all proceeds from the stock issued by company f to be used to benefit participants of plan therefore company m proposes to amend plan to increase the benefits of plan participants and beneficiaries as of the termination_date of plan to the extent that after any expenses associated with the calculation and distribution of such benefit increases are paid no proceeds from the stock issued by company f remain rulings requested based on the facts as stated the following rulings have been requested the proceeds realized as a result of the receipt and subsequent sale of company f stock may be treated as assets of plan and may be used to increase benefits of participants and beneficiaries of plan ifall of the proceeds resulting from the receipt and subsequent sale of company f stock are used to increase benefits of plan participants and beneficiaries and pay any expenses associated with the calculation and distribution of such benefit increases then a reversion of surplus assets to company m will not occur and company m will not be subject_to an excise_tax under code sec_4980 with respect to these proceeds applicable law sec_4980 of the internal_revenue_code provides rules for the tax applicable on the reversion of qualified_plan assets to an employer sec_4980 provides for the imposition of a tax of percent of the amount of any employer_reversion from a qualified_plan sec_4980 provides that the tax under sec_4980 is to be paid_by the employer maintaining the plan sec_4980 provides in general that sec_4980 is applied by substituting percent for percent with respect to any employer_reversion from a qualified_plan unless a the employer establishes or maintains a qualified_replacement_plan or b the plan provides benefit increases meeting the requirements of sec_4980 sec_4980 of the code provides that the term employer_reversion means the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan sec_4980 provides that the term employer_reversion does not include except as provided in regulations any amount distributed to or on behalf of any employee or his beneficiaries if such amount could have been so distributed before termination of such plan without violating any provision of sec_401 sec_401 and the regulations thereunder provide that qualified_plans must not discriminate in favor of highly compensated employees within the meaning of sec_414 sec_401 of the code provides that a qualified_plan must not provide for benefits or contributions that exceed the limitations of sec_415 rationale by a board resolution on plan was terminated effective which stated that any excess_assets were to be used to increase benefits for active plan participants in a manner recognizing length of service and consistent with the requirements of the code plan was amended on following termination plan 1’s assets were distributed during and all participants received the full value of their accrued_benefits following these distributions there were no surplus assets that could revert to company m to increase benefits effective and ty company m shares of stock in company f had been issued to company m on all of the assets of plan were held in two annuity_contracts of company s after the termination of plan the increase in benefits effective on the first day of the year of termination and subsequent distribution of assets plan had no remaining assets following the tenmination of plan and distribution of assets the mutual_insurance_company that had held plan 1’s assets company s became a stock insurance_company company f in received notice that behalf of plan once the stock was issued company m established an account solely for the purpose of holding any proceeds from this stock the stock was eventually sold and the proceeds deposited in this account company m has not held or used any of the assets held in this account because the assets resulting from the demutualization of company s were not known or held by plan at the time of termination the assets could not be distributed to participants at that time the demutualization of company s and the subsequent issuance of company f stock on behalf of plan in effect caused plan to have assets after its date of termination and subsequent distribution of assets section of plan provides that on termination assets remaining after all pian liabilities have been satisfied in full revert to company m as all liabilities under plan as of the date of termination were satisfied these additional assets could revert to company m under the terms of plan company m has stated that it does not want to receive any of the assets resulting from the demutualization of company s and would like these assets distributed to plan participants as benefit increases for these purposes company m will amend plan to increase participants’ benefits in a manner that is nondiscriminatory and that does not violate the limitations of sec_415 of the code under code sec_4980 an employer_reversion is defined as the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from a qualified_plan the assets resulting from the demutualization of company s subsequent issuance of company f stock on behalf of plan and sale of such stock may be treated as assets of plan for purposes of sec_4980 of the code because pian is treated as having assets it is possible for the participants of plan to receive these assets if participants’ benefits under plan are increased for purposes of code sec_4980 the assets held in the account created solely to hold such assets are treated as assets held by a defined_benefit_plan for these purposes plan will be treated as still existing and may be amended to increase benefits provided such increases do not cause the plan to fail to satisfy qualification requirements including the requirements that benefits be nondiscriminatory in amount and not exceed the limitations of sec_415 of the a code sec_4980g of the code provides that the term employer_reversion does not include amounts distributed to or on behalf of any employee or his beneficiaries if such amounts could have been so distributed before termination of the plan without violating sec_401 accordingly if plan sec_401 the assets of plan net of expenses may be distributed to the participants and beneficiaries of plan and such distributions will be treated as distributions from plan eligible for the same tax treatment as other distributions from plan because company m will not receive any surplus amounts from plan following such distributions no reversion subject_to tax under sec_4980 will occur is amended to increase benefits and such increases do not violate holding sec_1 the proceeds realized as a result of the receipt and subsequent sale of company f stock are assets of plan and may be used to increase benefits of plan participants and beneficiaries ifall of the proceeds resulting from the receipt and subsequent sale of company f stock are used to increase benefits of plan participants and beneficiaries and pay any expenses associated with the calculation and distribution of such benefit increases then a reversion of surplus assets to company m will not occur and company m will not be subject_to an excise_tax under code sec_4980 with respect to these proceeds this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have questions please call not a toll-free number in any correspondence relating to this letter please refer to at as well sincerely yours martin l pippins manager employee_plans actuarial branch tax_exempt_and_government_entities_division ee
